Martin Ch. J.:
I concur with my brethren that the judgment should be reversed and a new trial granted. But I concur in the result, for the reason that I think the bill in the suit in Chancery between Goodhue and Child, Whitehouse and others, was insufficient to make Whitehouse a party, and because the right and title of Whitehouse was not determined by the decree. His interest was not set out as required by the statute, and the master reported that he had none, when in fact he had the whole of Child’s title, by a deed duly recorded. The decree therefore virtually dismissed the bill as to him; at any rate, it made no partition or disposition of his interest.
As to Child, I think the decree would be binding if he had any interest; for the proceeding for partition was within the general jurisdiction of the Court, and the order of publication was regularly made. If we hold that this is a special proceeding, or that every jurisdictional fact must be affirmatively shown, we shall strip the Court of most of its general jurisdiction. Every presumption is to be made in favor of the regularity of proceedings in partition cases as in others; and the recitals in the orders of the Court are to be taken as true.
This rule, I think, applies to the order of the Injunction Master in this case. I have no doubt of his authority, nor that his act was the act of the Court.
The offer of the defendants to show the proceedings and decree in the Chancery suit, although' perhaps irregular, was not error, for it appears that the enrollment, so far as affected the rights of the litigating parties, and probably the whole, was given in evidence. The mode and order in which evidence is given, although they may be irregular! are not ground of error, if all be introduced which the law requires. I think also that the evidence of Gould and others, tending to show that the deed to Whitehouse *268was intended as a mortgage, was improperly received. My reasons for this opinion may be found in Fuller v. Parish, 3 Mich. 311, and will be more fully expressed in another ease.

Judgment reversed.